Citation Nr: 0100274	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of right thoracic outlet syndrome, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant was a ROTC cadet for several years and was 
discharged in July 1998 due to disability.  He has also 
reported having had active duty service from January to April 
1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.


REMAND

This appeal is REMANDED for the following development:

1.  The appellant should be afforded the 
opportunity to submit evidence in support 
of his contention (reported in his VA 
Form 9) that he lost his job due to his 
service connected disability.

2.  The RO should take the necessary 
steps to obtain the appellant's 
vocational rehabilitation folder, or a 
complete copy thereof, and associate them 
with the claims folder.

3.  The RO should take the necessary 
steps to obtain current VA treatment 
records (not already associated with the 
claims file) and associate them with the 
claims folder.

4.  Once the above has been accomplished, 
the RO should readjudicate the claim on 
appeal.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, following the appropriate appellate 
procedures, the claims file should be returned to the Board.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



